EXHIBIT 10.6
 
InterAmerican Gaming Inc.


October 3, 2011


NOWPHIT Operations Inc.
519-955 Queen Street West
Toronto, ON, M6J 3X5


Attn: Marc Askenasi
  President


Dear Mr. Askenasi:


Re:           Deferred Share Issuance


Subject to and in accordance with the terms and conditions hereinafter
contained, this letter agreement (the "Agreement") is intended to set forth the
issuance of the common shares of InterAmerican Gaming Inc. (“IAGM”) as per the
Share Exchange Agreement (the “Share Exchange”) executed on October 3, 2011. The
Share Exchange is hereby deferred as follows:


1.  
Background of the Share Exchange: IAGM is a public company and the common shares
of IAGM (the “IAGM Common Shares”) are listed for trading on the OTC PINK SHEETS
(the "OTC PINK") under the symbol IAGM. There are currently 67,868,234 IAGM
Common Shares issued and outstanding, and no other securities or shares or
options convertible into common shares or other securities. In exchange for
80.1% (800,991 common shares) of NOWPHIT Operations Inc., IAGM plans to issue
77,800,000 fully paid IAGM Common Shares from Treasury.

 
2.  
Deferred Share Issuance: Due to a number of re-organizational procedures to be
followed by the parties to complete the Share Exchange, both parties hereby
agree that the IAGM Common Shares to be issued to the shareholders of NOWPHIT
Operations Inc. will be deferred for no longer than 270 calendar days. The
parties will work on a best efforts basis to effect the Share Exchange in a
timely manner and in advance of the 270 day deadline.

 
3.  
No Material Change: This Letter Agreement does not change or amend any of the
agreed to terms of the Share Exchange and only provides for the deferred
issuance of the IAGM Common Shares.

 
4.  
Regulatory Requirements: This agreement is subject to any required regulatory
approvals and IAGM agrees to file any and all documents required to comply with
applicable securities laws.

 
5.  
Costs: The parties agree each party will pay for their own respective costs
incurred pursuant to the Share Exchange and this Letter Agreement.

 
6.  
Press Releases: The parties will advise each other, in advance, of any public
statement or press release which they propose to make in respect of the Share
Exchange or this Letter Agreement, provided that no party will be prevented from
making any public statement or press release which is required to be made by law
or any rule of a stock exchange or similar organization to which it is bound.

 
7.  
Jurisdiction: This Agreement will be governed by the laws of the Province of
Ontario and the federal laws of Canada as applicable therein.

 
8.  
Enforceable Legal Agreement: This Agreement constitutes an enforceable legal
agreement, the consideration for which will be the mutual covenants of the
parties contained herein.

 
 
1

--------------------------------------------------------------------------------

 
 
If the foregoing correctly sets forth your understanding, please indicate your
acceptance thereof by signing and returning the enclosed duplicate of this
letter to the address below:


InterAmerican Gaming Inc.
3565 King Road, Suite 102
King City, ON, L7B 1M3


Fax No. 905-833-9847


This letter may be signed in counterparts, which together will be deemed to
constitute one (1) Letter Agreement, and delivery of the counterparts may be
effected by means of telecopier from us to you and from you to us.
 
 

  Yours truly,          
INTERAMERICAN GAMING INC.
           
Per:
/s/ John G. Simmonds     Name: John G. Simmonds     Title: President            
       
ACKNOWLEDGED AND AGREED TO this 3rd day of October 2012.
          NOWPHIT OPERATIONS INC.             Per: /s/ Marc Askenasi     Name:
Marc Askenasi     Title: President  

 
 
 
2

--------------------------------------------------------------------------------